Citation Nr: 1616079	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an increased rating in excess of 40 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision which denied a rating higher than 20 percent for diabetes mellitus and denied service connection for an eye disability, secondary to diabetes mellitus claimed as glaucoma.  A rating decision was issued in February 2013 which increased the Veteran's rating to 40 percent for diabetes mellitus.  A second rating decision was issued in March 2015 which granted service connection for ischemic optic neuropathy, and retinopathy bilateral eyes secondary to service-connected diabetes mellitus and assigned a 10 percent disability rating.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Veteran's increased rating claim for diabetes mellitus can be adjudicated.

At the Board hearing in June 2015, the Veteran reported that he was waiting for scheduling of a medical procedure to insert a DexCom continuous glucose monitoring device into his body.  The Veteran anticipated that the procedure would take place in September 2015.  However, no additional medical records that document completion of this procedure have been associated with the claims file.  The implementation of this device could have significant bearing on the Veteran's increased rating claim for diabetes mellitus.  Therefore, on remand, the RO should update the Veteran's VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding private treatment records, or to authorize VA to obtain such records on his behalf.

If updated medical records show the Veteran received the DexCom device, an opinion is needed as to the purpose of the device - specifically, if it is intended to reduce episodes of ketoacidosis or the frequency of visits to the Veteran's diabetic healthcare provider.

The Veteran was last examined in July 2014, almost two years ago.  Based on the Veteran's hearing testimony, the severity of his diabetes mellitus may have changed since that time.  The Veteran should be afforded a comprehensive VA examination that addresses all components of his diabetes mellitus, including any associated secondary disabilities.  To that end, and in order to fully evaluate the extent of the Veteran's diabetic process, the Veteran should be afforded a VA eye examination to obtain current findings relating to his service-connected ischemic optic neuropathy with scotoma left eye, and retinopathy bilateral eyes, secondary to service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2. Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his diabetes mellitus and its associated complications.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus, including any associated complications.
 
The claims file should be made available to the examiner for review in conjunction with the examination.  Pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted, and the examiner is asked to comment on any relevant VA or private treatment records in his or her report. 

The examiner should make specific findings as to whether the Veteran requires insulin, a restricted diet, and regulation of activities, and how frequently he has episodes of ketoacidosis or hypoglycemic reactions.  If the Veteran does experience episodes of ketoacidosis or hypoglycemic reactions, the examiner should note the number of hospitalizations per year, or number of visits to a diabetic care provider due to these episodes.

If the Veteran's medical records reveal that he is currently using a DexCom glucose monitoring system, the examiner is asked to provide an opinion as to the purpose of the device.  The examiner should specifically comment on whether or not this device prevents episodes of ketoacidosis and/or hypoglycemia; reduces the number of hospitalizations for episodes of ketoacidosis and/or hypoglycemia; and/or reduces the number of visits to the Veteran's diabetic care provider.

The examiner should also make specific findings as to the severity of the related complications of diabetes.

4. The Veteran should be afforded a VA eye examination to determine the current severity of his service-connected ischemic optic neuropathy with retinopathy left eye, secondary to service-connected diabetes mellitus.

All indicated tests should be conducted, and all findings set forth in a detailed report.

5. Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).







